DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  Claim 24 means for supplying a voltage has been interpreted as a power supply and equivalents thereto as described, e.g., para. 55 in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” (or equivalents thereto) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to include language stating that each of the first electrode and the second electrode is “a single, straight span of a single wire”.  Examiner notes that while the electrodes illustrated in Fig. 6 appear to be single wires that are substantially straight wires, it is not quite clear from that single figure what the limitation is meant to include in its entirety, or not.  For example, Examiner also notes inclusion of the term “single” twice and the term “span” which are not described in the specification, and the term “straight” which the specification may include bent 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not add any additional structure as required, only intended use Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13 and 20-31 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0196424 to Swallow et al. in view of U.S. Patent Pub. No. 2010/0175987 to Creyghton et al.
In Fig. 11 thereof, Swallow et al. disclose a film forming device substantially as claimed and comprising:  first electrode (120b) and a second electrode (126b); a power supply (see, e.g., paras. 74, 95-97 and Fig. 5b)  to apply voltage between the first electrode and the second electrode to generate plasma between the first electrode and the second electrode; a mist transport path (174 and 160) through which a mist of liquid including thin film material passes and is thereby guided to pass between the first electrode and the second electrode.
However, Swallow et al. fails to explicitly teach a temperature regulator that adjusts temperature of the mist transport path.
In a similar apparatus, Creyghton et al. teaches providing a temperature regulator (28 and 30) in a mist transport path for the purpose of maintaining the mist transport path at a specific temperature level for providing the mist (see, e.g., para. Fig. 13 and para. 88). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a temperature regulator in the mist transport path of 
With respect to claim 2, in Swallow et al., the first electrode and the second electrode are arranged substantially in parallel.  See, e.g., Fig. 11.
With respect to claim 4, in Swallow et al., a distance between the first electrode and the substrate is longer than the distance between the first electrode and the second electrode depending on where the distances are measured (see, e.g., Fig. 11).
With respect to claim 5, in Swallow et al., at least one of the first electrode and the second electrode is covered with a dielectric (67)(see, e.g., para. 86).
With respect to claim 6, which is drawn exclusively to the article worked upon by the apparatus, Examiner notes again, the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Nevertheless, the embodiment of Fig. 11 of Swallow discloses this feature.
With respect to claims 8 and 20, Swallow et al. disclose that the substrate may be inclined with respect to a horizontal plane and the processing material may be supplied perpendicularly to the surface of the inclined substrate (see, e.g., Fig. 11).  Examiner also notes that the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
With respect to claims 9-11, the device would further necessarily include a power supply for applying a voltage as detailed above.  Additionally, regarding application of specific voltage, Examiner notes again that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claims 12-13, where are merely drawn to processing materials, Examiner again notes that the courts have ruled expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
The recitations representing the claimed features of claims 21-27, are represented also by features claimed and addressed above with respect to claims 1-2, 4-6, 8-13 and 20.
With respect to claims 28-31, modified Swallow et al. fail to specifically disclose the temperature as a heater.  However, use of the disclosed temperature regulator is generic to the extent that depending on the temperature of material flowing through the mist transport path and the temperature of the temperature control liquid it can be used as a heater.  Yet again, Examiner notes that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claims 36-39, no additional features are claimed and the recitations of the preamble are considered intended use which modified Swallow et al. would be capable of performing.

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. Swallow et al. and Creyghton et al. as applied to claims 1-2, 4-6, 8-13 and 20-31 and 36-38 and further in view of U.S. Patent Pub. No. Kobayashi et al. 
Swallow et al. and Creyghton et al. disclose the invention substantially as claimed and as described above. 
However, Swallow et al. and Creyghton et al. fail to disclose wherein 5Serial No.: 15/680,735 the first electrode is a single, straight span of a single wire, the second electrode is a single, straight span of a single wire, and the single, straight span of the single wire of the first electrode is parallel to the single, straight span of the single wire of the second electrode.
Kobayashi et al. teach providing first and second electrodes as parallel single linear wires for the purpose of generating uniform plasma that conforms with a shape of a substrate under substantially atmospheric pressure (see, e.g., Fig. 6 and paras. 5, 10, 34). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the first and second electrodes as parallel single linear wires in Swallow et al. and Creyghton et al. in order to generate uniform plasma that conforms with a shape of a substrate under substantially atmospheric pressure as taught by Kobayashi et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-13 and 20-39 and  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on the full teachings of the relied upon prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 4066041 discloses a film forming device substantially as claimed but used for electrostatic coating rather than plasma coating.  USP 7838791 discloses a similar metal coating removal device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716